—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Freeman, J.), dated March 10, 1998, which upon a fact-finding order of the same court, dated February 6, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have consti*414tuted the crimes of assault in the third degree and criminal possession of a weapon in the fourth degree, adjudged her to be a juvenile delinquent, and placed her under the supervision of the Department of Probation until June 30, 1999. The appeal brings up for review the fact-finding order dated February 6, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant. committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and criminal possession of a weapon in the fourth degree. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the finder of fact, which saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the fact-finding order was not against the weight of the evidence (cf., CPL 470.15 [5]).
The appellant’s remaining contention is without merit. Bracken, J. P., Friedmann, Goldstein and McGinity, JJ., concur.